DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 21, 2022 has been entered. Claims 1 – 3 and 7 – 22 are pending in the application with claims 8 – 22 being newly added and claims 4 – 6 being cancelled. The amendment to the claims have overcome the drawing objection and the 112 rejections set forth in the last Non-Final Action mailed November 23, 2021.
Drawings
The drawings are objected to because of the following informalities:  
Some of the reference numerals does not point to the right element/feature as discussed in the specification. For instance, in fig. 3 as per specification (in ¶24), “8” represents two reflectors. However, the two reflectors are not accurately pointed. It is suggested that applicant also checks such other reference numerals in the disclosed figures and correct them appropriately.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“two brake lights”, as claimed in claims 10, 13 and 17;
“two taillights”, as claimed in claim 11;
“a license-plate light”, as claimed in claims 12 and 18;
“two direction indicators”, as claimed in claims 14 and 22;
“rear fog lamp”, as claimed in claim 15;
“a reversing light”, as claimed in claim 16;
“two reflectors”, as claimed in claim 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “two brake lights” in line 2. It is unclear if these are the same or additional/different brake lights from the ones claimed in claim 10. 
Claims 14 – 16 are rejected for being dependent on claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 10 – 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Putzmeister (P 715 – herein after Putzmeister) in view of Der et al. (DE 2947680 – herein after Der) and Power et al. (US 2013/0170242 – herein after Power).
In reference to claim 1, Putzmeister teaches a mobile thick matters pump for conveying thick matters (see page 1 of provided copy), comprising: a chassis (6th bullet point on page 1); a pump unit (4th bullet point on page 1) arranged on the chassis; a charging hopper (3rd bullet point on page 1) including an upper filling opening and configured to charge thick matters.
Putzmeister does not teach a cover.
However, Der teaches a vehicle transport trailer (in fig. 3) which consists of a lower part (1) and an upper part (2), wherein the upper part has a cover (2’: rear part) connected via a hinge (12) and wherein the cover (2’) includes an exterior side and an interior side. As disclosed by Der, the cover is provided to protect the vehicle stored inside the trailer from external influences (see ¶12 or lines 83-84 of translation).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the chassis in the pump of Putzmeister in order to provide the cover as taught by Der for the purpose of protecting the hopper from external influences or from surroundings when not being used.
Alternatively, it would have been obvious to the person of ordinary skill in the art to use the trailer as taught by Der as a storage means for the mobile thick matter pump of Putzmeister in an event the pump of Putzmeister needs to be towed away for any reason such as in an event when all the wheels become or are flat or one of the wheels become flat and there is no spare wheel available. In this case an apparatus is formed comprising of the chassis (of Der), the cover (of Der), the pump unit (of Putzmeister) and the hopper (of Putzmeister).
Thus, Putzmeister, as modified by Der, teaches the mobile thick matter pump wherein the interior side (of the cover of Der) faces the upper filling opening of the charging hopper (of Putzmeister) in the closed pivoted position.
Putzmeister, as modified by Der, does not teach a rear light assembly arranged on the exterior side of the cover (of Der) and pivotable together with the cover.
However, Power teaches a rear light assembly (100) arranged on an exterior side (side seen in fig. 1) of a cover (208, in fig. 2).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the rear light assembly as taught by Power to the cover of Der in the modified pump of Putzmeister for the purpose of providing an integral backlight with an inherent protection against damages and ease of access for repair, as recognized by Power (see ¶10 or ¶46).
Thus, Putzmeister, as modified, teaches a mobile thick matters pump, comprising: a cover (of Der) that is pivotable, wherein the cover in a closed pivoted position closes the upper filling opening of the charging hopper (of Putzmeister) and in an opened pivoted position uncovers the upper filling opening of the charging hopper (of Putzmeister), wherein the cover (of Der) includes an exterior side and an interior side, wherein the interior side faces the upper filling opening of the charging hopper (of Putzmeister) in the closed pivoted position; and a rear light assembly (of Power) arranged on the exterior side of the cover (of Der) and pivotable together with the cover.
In reference to claim 2, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) in the closed pivoted position is oriented counter (opposite) to a direction of travel of the chassis (of Putzmeister or in stated alternate modification above the chassis is of Der).
In reference to claim 3, Putzmeister, as modified, teaches the mobile thick matters pump, wherein (in Der) the cover (2’) is pivotable along an edge on a direction-of-travel side of the chassis (direction of travel is to the left if fig. 3 is rotated 90° clockwise or bottom of the page in view of fig. 3) such that the cover is pivoted upwards in the direction of travel from the closed pivoted position, in which the cover is oriented substantially horizontally, to the opened pivoted position, in which the cover is oriented substantially vertically (it is to be noted that the phrase “substantially” has not being explicitly defined in the originally filed specification of the instant application, thus the cover of Der is capable of having the claimed features of getting opened and being oriented in the claimed manner; when the cover of Der is opened from its closed state, there will be a “substantially horizontally” state where top wall of cover 2’ is oriented in line with top wall of element 2 and there will be “substantially vertically” state, wherein the orientation of cover 2’ is as shown in fig. 3).
In reference to claim 10, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes two brake lights (107: stop light or 107+101; in fig. 1 of Power).
In reference to claim 11, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes two taillights (108: taillight; in fig. 1 of Power).
In reference to claim 12, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes a license-plate light (104: registration plate illumination; in fig. 1 of Power).
In reference to claim 13, see claim 10 above.
In reference to claim 14, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes two direction indicators (106: turn indicator; in fig. 1 of Power).
In reference to claim 15, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes a rear fog lamp (105: reverse light; in fig. 1 of Power and as disclosed in ¶34).
In reference to claim 16, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the rear light assembly (of Power) includes a reversing light (105: reverse light; in fig. 1 of Power).
Power teaches (see ¶34) “the reverse light (105) may act as a fog light”.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provided reversing light and rear fog lamp of Power as two separate lights in the modified pump of Putzmeister since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality as to why fog light and reverse light needs to be provided as two separate lights.
In reference to claim 17, see claim 10 above.
In reference to claim 18, see claim 12 above.
In reference to claim 19, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the cover (of Der) is opaque.
In reference to claim 22, see claim 14 above.
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Putzmeister in view of Der, Power and Thau et al. (US 6,030,105 – herein after Thau).
In reference to claim 7, Putzmeister, as modified, does not teach a working light.
However, Thau teaches a provision of a working light (2: interior space lighting unit) on the inside of the cover (12).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also provide a working light as taught by Thau in the modified pump of Putzmeister for the purpose of illuminating the space in front of it, i.e., the interior space of the vehicle, as recognized by Thau (see col. 1, lines 12-20).
Putzmeister, as modified, teaches the mobile thick matters pump, wherein a working light (of Thau) is arranged on the cover (of Der) such that, in the opened pivoted position, the working light illuminates the charging hopper (of Putzmeister) from above.
In reference to claim 8, Putzmeister, as modified, teaches the mobile thick matters pump, wherein (see Thau) the working light (2) is positioned on the interior side of the cover (12).
In reference to claim 9, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the cover (of Der) is positioned between the working light (of Thau) and the rear light assembly (of Power).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Putzmeister in view of Der, Power and Bourget, Anthony J (US 7,905,611 – herein after Bourget).
In reference to claim 20, Putzmeister, as modified, teaches the mobile thick matters pump, further comprising 
However, Bourget teaches (see abstract) “A vehicle for travel on a roadway comprising a vehicle and at least one retroreflector affixed to the vehicle”. Bouget further teaches (col. 1, lines 12-22) “Many countries require vehicles which are used on public roads and thoroughfares to be equipped with light reflectors. In the United States, for instance, the federal government requires vehicles to be equipped with lamps and reflective devices. Elaborate regulations are in place with the goal of crash avoidance”
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide reflectors in view of disclosure in Bourget in the modified pump of Putzmeister in order to meet the government/countries requirements of the vehicles to be equipped with light reflectors, as recognized by Bourget (see col. 1, lines 12-22).
In reference to claim 21, Putzmeister, as modified, teaches the mobile thick matters pump, wherein the reflectors are not pivoted together with the cover [see reflectors 24 being present on the frame of the vehicle/trailer that is not pivotable in fig. 1 of Bourget; furthermore Bourget discloses (see col. 1, lines 12-22) “These lights and/or reflectors are positioned at various points around the vehicle, such as on either side of the vehicle and/or at the front or rear portions of the vehicle”].
Response to Arguments
The arguments filed February 21, 2022 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Power.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746